';

"    '   \,
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I ofl   i
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                         v.                                                (For Offenses Committed On or After November I, 1987)



                                  Rafael Tovar-Garcia                                      Case Number: 3:19-mj-22225

                                                                                           Erik Richard Bruner
                                                                                           Defendant's Attorney


         REGISTRATION NO. 80207298
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                    ~--~-------------------------
          0 was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                     Nature of Offense                                                               Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

          D The defendant has been found not guilty on count(s)
                                                                                    -------------------
          0 Count(s)                                                                        dismissed on the motion of the United States.
                            ~----------------~



                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         D TIME SERVED                                El ---~-----days
                                                                                                      35
          IZI    Assessment: $10 WAIVED 12:1 Fine: WAIVED
          12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the    defendant's possession at the time of arrest upon their deportation or removal.
          D      Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           onda , June 3, 2019
                                                                                           ate of Imposition of Sentence


         Received           ,,:Cf[)                             JUN 0 3 2019
                        Dl}SM
                                 I       .
                                                       CLl.iiK US DISTFllCT COURT
                                  \____,)           SOUTHERN DISTRICT OF CALIFORNIA
                                                   BY                             DEPUTY


         Clerk's Office Copy                                                                                                          3:19-mj-22225
